This is an appeal from the district court of Stephens county, Okla. It is now before the court on the motion of defendants in error to dismiss the appeal for the reason that sufficient notice was not given defendants in error of the time and place for signing and settling the case-made, and that said purported case-made was signed and settled after the expiration of the time mentioned in the verbal notice of such signing and settling, and not in the presence of a representative of defendants in error.
We have examined the case-made attached to the petition in error herein, in connection with these objections to the case-made, and find it does not contain a stipulation signed by the parties, or their counsel, that it is a true, correct, and complete copy of all of the proceedings in said case; we find that it does not contain a written notice to the defendants in error, or their attorneys, of the time and place of signing and settling of said case-made, which was necessary to constitute a valid notice (Brown v. Marks, 45 Okla. 711, 141 P. 707); it does not contain any waiver by defendants to suggest amendments to the case-made, and also find that said purported case-made was signed by the trial judge on the 14th day of January, 1922 — one day after the expiration of the verbal notice so to do, and does not show that defendants in error were represented at such signing.
Under this state of the record, this court has no jurisdiction to review the errors assigned in this cause (McCann v. McCann. 96 Okla. 250, 221 P. 499), and the appeal Is therefore dismissed.
By the Court: It is so ordered.